Name: Commission Implementing Regulation (EU) NoÃ 1324/2013 of 11Ã December 2013 fixing an acceptance percentage for the issuing of export licences, rejecting export-licence applications and suspending the lodging of export-licence applications for out-of-quota sugar
 Type: Implementing Regulation
 Subject Matter: tariff policy;  trade;  beverages and sugar;  international trade
 Date Published: nan

 12.12.2013 EN Official Journal of the European Union L 333/72 COMMISSION IMPLEMENTING REGULATION (EU) No 1324/2013 of 11 December 2013 fixing an acceptance percentage for the issuing of export licences, rejecting export-licence applications and suspending the lodging of export-licence applications for out-of-quota sugar THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 951/2006 of 30 June 2006 laying down detailed rules for the implementation of Council Regulation (EC) No 318/2006 as regards trade with third countries in the sugar sector (2), and in particular Article 7e in conjunction with Article 9(1) thereof, Whereas: (1) According to Article 61, first subparagraph, point (d) of Regulation (EC) No 1234/2007 the sugar produced during the marketing year in excess of the quota referred to in Article 56 of that Regulation may be exported only within the quantitative limit fixed by the Commission. (2) Commission Implementing Regulation (EU) No 476/2013 of 23 May 2013 fixing the quantitative limit for the exports of out-of-quota sugar and isoglucose until the end of the 2013/2014 marketing year (3) sets the abovementioned limits. (3) The quantities of sugar covered by applications for export licences exceed the quantitative limit fixed by Implementing Regulation (EU) No 476/2013. An acceptance percentage should therefore be set for quantities applied for from 2 to 6 December 2013. All export-licence applications for sugar lodged after 6 December 2013 should accordingly be rejected and the lodging of export-licence applications should be suspended, HAS ADOPTED THIS REGULATION: Article 1 1. Export licences for out-of-quota sugar for which applications were lodged from 2 to 6 December 2013 shall be issued for the quantities applied for, multiplied by an acceptance percentage of 41,718815 %. 2. Applications for out-of-quota sugar export licences submitted on 9, 10, 11, 12 and 13 December 2013 are hereby rejected. 3. The lodging of applications for out-of-quota sugar export licences shall be suspended for the period 16 December 2013 to 30 September 2014. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 December 2013. For the Commission, On behalf of the President, Jerzy PLEWA Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 178, 1.7.2006, p. 24. (3) OJ L 138, 24.5.2013, p. 5.